MEMORANDUM **
Satnam Singh, a native and citizen of India, petitions for review of the Board of Immigration Appeals’ (“BIA”) summary affirmance of the Immigration Judge’s (“IJ”) denial of his application of asylum and withholding of removal. We dismiss in part, and deny in part.
The IJ dismissed Singh’s asylum claim pursuant to 8 U.S.C. § 1158(a)(2), which requires that the asylum application be filed within one year of the applicant’s arrival in the United States. We lack jurisdiction to review the IJ’s determination under this section. See Molina-Estrada v. INS, 293 F.3d 1089, 1093 (9th Cir .2002).
We have jurisdiction to review the denial of withholding of removal pursuant to 8 U.S.C. § 1252(a). Id. We review for substantial evidence the adverse credibility finding of the IJ. He v. Ashcroft, 328 F.3d 593, 595 (9th Cir.2003).
Substantial evidence supports the IJ’s adverse credibility finding because Singh’s testimony was contradictory and contained implausibilities. See Singh-Kaur v. INS, 183 F.3d 1147, 1151-52 (9th Cir.1999). Because the factual discrepancies went to the heart of his asylum claim, substantial evidence supports the denial of withholding and CAT relief. See Chebchoub v. INS, 257 F.3d 1038, 1043 (9th Cir.2001).
The request for attorneys fees is denied.
PETITION FOR REVIEW DISMISSED in part, and DENIED in part.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.